Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is based on Information Disclosure Statement filed on 12/09/2021 and Notice of Allowance mailed on 10/20/2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/05/2022 was filed after the mailing date of the Notice of Allowance on 10/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
3.	Claim 1, 3 and 5-12 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance:
Shengle Information Technology (CN102323985 – herein after Shengle) discloses the technical field of virtual simulation, in particular to a real and virtual conversion system and method – See Technical field – See page 1; the visual identification module uses a recognition method based on local feature target matching to identify a real object and/or a real scene in the image, and comprises: matching all local features with the features of the feature model library; detecting matching local 
Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1 specific to the limitations of:
… c. compare the test data with the real data from the real world to determine whether there is a part of new data in the real data, and automatically update the test data with the new data, if the part of new data is identified in the real data from the real world; and 
d. output the updated test data, wherein the updated test data is automatically processed by a test script generator into at least one executable test for self-testing the autonomous system with self-X properties,… 
generate a combination of the test data based on a pre-defined input data space, wherein the pre-defined input data space is stored as adaptive classification trees, wherein the adaptive classification trees comprise a fixed part and adaptive part, wherein the fixed part is defined in the engineering phase and the adaptive part presents current configuration of a set of data provided by the self-X properties and evaluated by the monitoring and controlling hardware unit and in combination with all other limitations/elements as claimed in claim 1. Such features in combination, render obviousness, are allowed over the prior art of record.

Regarding claim 5, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 5 specific to the limitations of: 

d. output the updated test data, wherein the updated test data is automatically processed by a test script generator into at least one executable test for self-testing the autonomous system with self-X properties, … 
generate a combination of the test data based on a pre-defined input data space, wherein the pre-defined input data space is stored as adaptive classification trees, wherein the adaptive classification trees comprise a fixed part and adaptive part, wherein the fixed part is defined in the engineering phase and the adaptive part presents current configuration of a set of data provided by the self-X properties and evaluated by the first monitoring and controlling hardware unit and in combination with all other limitations/elements as claimed in claim 5. Such features in combination, render obviousness, are allowed over the prior art of record.

Regarding claim 12, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 12 specific to the limitations of:
… c. comparing the test data with the real data to determine whether there is a part of new data in the real data by the first monitoring and controlling unit, and automatically updating the test data with the new data, if the part of new data is identified in the real data; 

   generating combination of the test data based on a pre-defined input data space, wherein the pre-defined input data space is stored as adaptive classification trees, wherein the adaptive classification trees comprise a fixed part and adaptive part, wherein the fixed part is defined in the engineering phase and the adaptive part presents current configuration of a set of data provided by the self-X properties and evaluated by the monitoring and controlling hardware unit and in combination with all other limitations/elements as claimed in claim 12. Such features in combination, render obviousness, are allowed over the prior art of record.
Claims 3 and 6-11 are dependent upon claims 1 and 5. Since the independent claims 1 and 5 are allowable, claims 3 and 6-11, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue fee and, to avoid processing delays, should preferably accompany the Issue fee. Such submissions should be dearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192